                                                               Noted: Changes made by the
                                                               Court at ¶¶ 35-36.
1    Robert J. Nelson (State Bar No. 132797)
     rnelson@lchb.com
2    Nimish R. Desai (State Bar No. 244953)
     ndesai@lchb.com
3    LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
4    275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
5    Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
6
     Attorneys for Relator
7
     Rhonda R. Trotter (State Bar No. 169241)
8    Email address: rhonda.trotter@arnoldporter.com
9    ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor
10   Los Angeles, CA 90017
     Telephone: (213) 243-4000
11   Facsimile: (213) 243-4199
12   Attorney for Defendant Allergan, Inc.
13   [Additional counsel listed on signature page]
14
                                 UNITED STATES DISTRICT COURT
15
                               CENTRAL DISTRICT OF CALIFORNIA
16
17
     UNITED STATES ex rel.                           Case No. 8:18-CV-00203-JVS (KESx)
18   TERRENCE BARRETT, and on
     behalf of various States,                       STIPULATED PROTECTIVE
19                                                   ORDER
                          Plaintiff,
20                                                   Judge:      Hon. James V. Selna
     v.
21
     ALLERGAN, INC.,
22
                          Defendant.
23
24   I.          PURPOSES AND LIMITATIONS
25               Discovery in this action is likely to involve production of trade secrets and
26   other confidential, highly confidential, proprietary, or private information for which
27   special protection from public disclosure and from use for any purposes other than
28   prosecuting or defending this litigation may be warranted. Accordingly, the parties
                                                                       STIPULATIED PROTECTIVE ORDER
     1863554.1
                                                                        CASE NO. 8:18-CV-00203-JVS (KESX)

     US 166887782v1
     US 167095985v1
1    hereby stipulate to and petition the Court to enter the following Stipulated
2    Protective Order. The parties acknowledge that this Order does not confer blanket
3    protections on all disclosures or responses to discovery and that the protection it
4    affords from public disclosure and use extends only to the limited Discovery
5    Materials that are entitled to confidential or highly confidential treatment under the
6    applicable legal principles. The parties further acknowledge that Civil Local Rule
7    79-5 sets forth the procedures that must be followed and the standards that will be
8    applied when a party seeks permission from the court to file material under seal.
9    II.         GOOD CAUSE STATEMENT
10               This action is likely to involve trade secrets, customer and pricing
11   information, and other valuable research, development, commercial, financial,
12   sensitive, or proprietary information which might cause harm to a party’s
13   competitive position and for which protection from public disclosure and from use
14   for any purpose outside of this action is warranted.
15               Such confidential and proprietary materials and information consist of,
16   among other things, confidential business or financial information, information
17   regarding confidential business practices, or other confidential research,
18   development, or commercial information (including confidential and proprietary
19   information of third parties and other information implicating privacy rights of third
20   parties), information otherwise generally unavailable to the public (including
21   information regarding business strategies, decisions, and negotiations, customer
22   information, personal information about employees, customers, or other third
23   parties, marketing studies, proformas, projections, and similar information), and
24   information which may be confidential, privileged, or otherwise protected from
25   disclosure under contract, state or federal statutes, court rules, case decisions, or
26   common law.
27               Accordingly, to expedite the flow of information, to facilitate the prompt
28   resolution of disputes over confidentiality of Discovery Material, to adequately
                                                                       STIPULATED PROTECTIVE ORDER
     1863554.1                                     -2-                 CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    protect information the parties are entitled to keep confidential, to ensure that the
2    parties are permitted reasonable necessary uses of such material in preparation for
3    and in the conduct of trial, to address their handling at the end of the litigation, to
4    address any unintentional production of documents or information protected from
5    disclosure by the attorney-client privilege, work product doctrine, or other
6    applicable privileges, and to serve the ends of justice, a protective order for such
7    information is justified in this matter.
8                The parties intend that information will not be designated as confidential or
9    highly confidential for tactical reasons. The parties intend that nothing be so
10   designated without a good faith belief that it has been maintained in a confidential,
11   non-public manner, and there is good cause why the designated information should
12   not be part of the public record of this case.
13   III.        DEFINITIONS
14               1.    The following terms, as used herein, mean as follows:
15                     a.     Action: refers to the above-captioned civil action, including any
16   appellate proceedings.
17                     b.     Challenging Party: is the Party or Non-Party that challenges the
18   designation of Discovery Material that has been produced in disclosures or in
19   responses to discovery and has been designated as “Confidential – Subject to
20   Protective Order” or “Highly Confidential – Attorneys’ Eyes Only – Subject to
21   Protective Order”.
22                     c.     Competitor: any manufacturer of, or manufacturer involved in
23   the sale of products that compete with the Defendant’s products at issue in this case,
24   or any current employees of such entity (excluding Relator).
25                     d.     Confidential Information: information (regardless of how it is
26   generated, stored or maintained) or tangible things that qualify for protection under
27   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
28   Statement.
                                                                       STIPULATED PROTECTIVE ORDER
     1863554.1                                    -3-                  CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                     e.     Highly Confidential Information – Attorneys’ Eyes Only:
2    information (regardless of how it is generated, stored or maintained) or tangible
3    things that qualify for protection under Federal Rule of Civil Procedure 26(c) and
4    are highly confidential and/or sensitive in nature, the disclosure of which poses a
5    genuine threat of economic harm or significant competitive disadvantage to the
6    Producing Party. The following types of information may, but do not necessarily
7    qualify: trade secrets, pricing information, financial data, sales information, sales or
8    marketing forecasts or plans, business plans, sales or marketing strategy, product
9    development information, engineering documents, employee information, web
10   traffic data, research and development documents and information, technical
11   information, information about products not yet released, strategic plans,
12   information obtained from a non-party pursuant to a current Nondisclosure
13   Agreement (“NDA”), commercial agreements, license agreements, settlement
14   agreements or communications, and other non-public information of similar
15   competitive and business sensitivity.
16                    f.     Counsel: Outside Counsel and In-house Counsel (as well as
17   their support staff).
18                    g.     Designating Party: A Party or Non-Party that designates
19   Discovery Material that it produces in disclosures or in responses to discovery as
20   “Confidential – Subject to Protective Order” or “Highly Confidential – Attorneys’
21   Eyes Only – Subject to Protective Order.”
22                    h.     Discovery Material: all items or information, regardless of the
23   medium or manner in which it is generated, stored, or maintained (including,
24   among other things, disclosures, deposition testimony, transcripts and exhibits
25   thereto, and tangible things), that are produced or generated in disclosures or
26   responses to discovery in this matter.
27                    i.     Expert: a person with specialized knowledge or experience in a
28   matter pertinent to the litigation who has been retained by a Party or its Counsel to
                                                                     STIPULATED PROTECTIVE ORDER
     1863554.1                                   -4-                 CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    serve as an expert witness or as a consultant in this Action (as well as their support
2    staff).
3                     j.   Final Disposition: the later of (1) dismissal of all claims and
4    defenses in this Action, with or without prejudice; and (2) final judgment herein
5    after the completion and exhaustion of all appeals including any petition for
6    certiorari.
7                     k.   In-house Counsel: attorneys who are employees of a party to
8    this Action and who are responsible for the oversight of the Action. In-house
9    Counsel does not include Outside Counsel or any other outside counsel.
10                    l.   Non-Party: any natural person, partnership, corporation,
11   association, or other legal entity not named as a Party to this action.
12                    m.   Outside Counsel: (i) outside counsel who appear on the
13   pleadings as counsel for a Party; and (ii) partners, associates and staff of such
14   counsel to whom it is reasonably necessary to disclose the information for this
15   litigation.
16                    n.   Party: any party to this Action (including the United States and
17   the States referenced in the Complaint), including all of that party’s officers,
18   directors, employees, consultants, Experts, and Outside Counsel (and their support
19   staffs).
20                    o.   Producing Party: a Party or Non-Party that produces Discovery
21   Material in this Action.
22                    p.   Professional Vendors: persons or entities that provide litigation
23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26                    q.   Protected Material: any Discovery Material that is designated as
27   “Confidential – Subject to Protective Order” or “Highly Confidential – Attorneys’
28   Eyes Only – Subject to Protective Order.”
                                                                    STIPULATED PROTECTIVE ORDER
     1863554.1                                 -5-                  CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                     r.    Receiving Party: a Party that receives Discovery Material from
2    a Producing Party.
3    IV.         SCOPE AND PURPOSE
4                2.   The protections conferred by this Stipulation and Order cover not only
5    Protected Material (as defined above), but also (1) any information copied or
6    extracted from Protected Material; (2) all copies, excerpts, summaries, or
7    compilations of Protected Material; and (3) any testimony, conversations, or
8    presentations by Parties or their Counsel that might reveal Protected Material.
9                3.   This Protective Order shall govern the use and dissemination of all
10   documents, material, or information designated as Confidential or Highly
11   Confidential – Attorney’s Eyes Only in accordance with the terms of this Protective
12   Order.
13               4.   This Protective Order does not restrict in any manner the Producing
14   Party’s use of its own information or documents, regardless of how such
15   information or documents may be designated under this Protective Order, and
16   nothing in this Protective Order shall preclude any Party from showing information
17   designated as Confidential or Highly Confidential – Attorney’s Eyes Only to an
18   individual who prepared or previously received the material. Further, nothing in
19   this Order shall restrict in any way the use or disclosure of Discovery Material in
20   this Action by a Receiving Party: (i) that is lawfully acquired by the Receiving
21   Party independent of the Producing Party; (ii) with the consent of the Producing
22   Party; or (iii) pursuant to order of the Court.
23               5.   Any use of Protected Material at trial shall be governed by the orders
24   of the trial judge. This Order does not govern the use of Protected Material at trial.
25   V.          DURATION
26               6.   The obligations and protections imposed by this Protective Order shall
27   continue beyond the conclusion of this Action, including any appellate proceedings,
28   or until the Court orders otherwise. Section XV, below, governs the parties’
                                                                     STIPULATED PROTECTIVE ORDER
     1863554.1                                  -6-                  CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    obligations upon Final Disposition of this Action. The designation of Protected
2    Material under this Order shall not establish any presumption that such information
3    should be sealed if introduced at trial.
4                7.   This Court shall retain jurisdiction after such Final Disposition to
5    enforce the provisions of this Protective Order.
6    VI.         DESIGNATING PROTECTED MATERIAL
7                8.   Exercise of Restraint and Care in Designating Material for Protection.
8    Each Party or Non-Party that designates Discovery Material for protection under
9    this Order must take care to limit any such designation to specific material that
10   qualifies under the appropriate standards. The Designating Party must act in good
11   faith in designating for protection only those parts of material, documents, items, or
12   oral or written communications that qualify so that other portions of the material,
13   documents, items, or communications for which protection is not warranted are not
14   swept unjustifiably within the ambit of this Order.
15                    a.    If it comes to a Designating Party’s attention that Discovery
16   Material that it designated for protection do not qualify for protection, that
17   Designating Party must promptly notify all other Parties that it is withdrawing the
18   inapplicable designation.
19                    b.    This Protective Order does not relieve any Party of its
20   obligations to respond to otherwise proper discovery requests in this case.
21               9.   Manner and Timing of Designations. Except as otherwise provided in
22   this Order, or as otherwise stipulated or ordered, Discovery Material that qualifies
23   for protection under this Order must be clearly so designated before the material is
24   disclosed or produced. Designation in conformity with this Order requires:
25                    a.    for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend “Confidential
28   – Subject to Protective Order” or “Highly Confidential – Attorneys’ Eyes Only –
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   -7-                  CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    Subject to Protective Order” to each page that contains such information. If only a
2    portion or portions of the material on a page qualifies for protection, the Producing
3    Party also must clearly identify the protected portion(s) (e.g., by making
4    appropriate markings in the margins).
5                     b.   For digital files being produced, unless otherwise impracticable,
6    the Producing Party shall mark each viewable page or image with the appropriate
7    designation, and mark the medium, container, and/or communication in which the
8    digital files were contained. To the extent possible, the Producing Party shall note
9    the designation of documents in its production cover letter and on the electronic
10   media (e.g., hard drive, CD, DVD) containing those documents. The Parties
11   reserve the right to agree to other means to designate Protected Material produced
12   in electronic form or to ask the Court to permit designation of such documents in
13   another manner.
14                    c.   A Party or Non-Party that makes original documents available
15   for inspection need not designate them for protection until after all inspecting
16   Parties have indicated which documents they would like copied and produced.
17   During the inspection and before the designation, all of the material made available
18   for inspection shall be deemed “Confidential.” After all inspecting Parties have
19   identified the documents they want copied and produced, the Producing Party must
20   determine which documents, or portions thereof, qualify for protection under this
21   Order. Then, before producing the specified documents, the Producing Party must
22   affix the legend “Confidential – Subject to Protective Order” or “Highly
23   Confidential – Attorneys’ Eyes Only – Subject to Protective Order” to each page
24   that contains Protected Material. If only a portion or portions of the material on a
25   page qualifies for protection, the Producing Party also must clearly identify the
26   protected portion(s) (e.g., by making appropriate markings in the margins).
27                    d.   When electronic files or documents are printed for use at
28   deposition, in a court proceeding, or for provision in printed form to an expert or
                                                                   STIPULATED PROTECTIVE ORDER
     1863554.1                                 -8-                 CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    consultant, the Party printing the electronic files or documents shall affix a legend
2    to the printed document corresponding to the designation of the Producing Party
3    and including the Bates number and designation associated with the native file.
4    Any additional material, document, or information for which it is impracticable to
5    affix such a legend may be designated by written notice to that effect with a
6    reasonable description of the material in question.
7                     e.   For testimony given in depositions, the Designating Party shall
8    identify the Discovery Material on the record as either “Confidential” or “Highly
9    Confidential – Attorneys’ Eyes Only,” before the close of the deposition; or, the
10   Designating Party shall provide all Outside Counsel with a copy of the pages of the
11   deposition transcript with the legend “Confidential – Subject to Protective Order”
12   or the legend “Highly Confidential – Attorneys’ Eyes Only – Subject to Protective
13   Order” prominently and legibly affixed, and with the Designated Material
14   highlighted or underlined, within 30 days of the date the deposition office provides
15   all Parties the officer’s certificate prescribed by Federal Rules of Civil Procedure
16   30(e)(2) and 30(f)(1) indicating whether the deponent or a Party requested review
17   of the deposition transcript and, if so, attaching any changes made by the deponent.
18   Until the expiration of this 30-day period, the entire deposition transcript shall be
19   deemed to be designated as “Confidential.”
20                    f.   All deposition testimony in this Action shall be taken only in the
21   presence of persons qualified to receive such information pursuant to this Protective
22   Order. The portions of deposition testimony designated as “Highly Confidential –
23   Attorneys’ Eyes Only” by a statement on the record shall be taken only in the
24   presence of persons qualified to receive such information pursuant to this Protective
25   Order.
26                    g.   Any Protected Material that is used in the taking of a deposition
27   shall remain subject to the provisions of this Protective Order, along with the
28   transcript pages of the deposition testimony dealing with such Protected Material.
                                                                    STIPULATED PROTECTIVE ORDER
     1863554.1                                 -9-                  CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    In such cases, the court reporter shall be informed of this Protective Order and shall
2    be required to operate in a manner consistent with this Protective Order. In the
3    event the deposition is videotaped, the original and all copies of the videotape shall
4    be marked by the video technician to indicate that the contents of the videotape are
5    subject to this Protective Order, substantially along the lines of “This videotape
6    contains confidential testimony used in this case and is not to be viewed or the
7    contents thereof to be displayed or revealed except pursuant to the terms of the
8    operative Protective Order in this matter or pursuant to written stipulation of the
9    parties.”
10                     h.    For information produced in some form other than documentary
11   and for any other tangible items, that the Producing Party affix in a prominent place
12   on the exterior of the container or containers in which the information is stored the
13   legend “Confidential – Subject to Protective Order” or the legend “Highly
14   Confidential – Attorneys’ Eyes Only – Subject to Protective Order.” If only a
15   portion or portions of the information warrants protection, the Producing Party, to
16   the extent practicable, shall identify the protected portion(s).
17               10.   Inadvertent Failures to Designate.
18                     a.    An inadvertent failure to designate qualified Discovery Material
19   does not, standing alone, waive the Designating Party’s right to secure protection
20   under this Order for such material.
21                     b.    In the event that a Party inadvertently fails to designate
22   materials or information as confidential under this Protective Order, the Party may
23   designate materials or information as Confidential or Highly Confidential –
24   Attorneys’ Eyes Only by delivering written notice to the other Party and by
25   producing a copy of the material or document with the confidential designation
26   required by this Protective Order. The other Parties shall destroy all prior copies of
27   the material or document, and thereafter shall treat the document or material as
28   Protected Material under this Protective Order. If the Receiving Party disclosed the
                                                                       STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 10 -                CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    material or document before being notified, it must take reasonable steps to retrieve
2    it, but the Receiving Party shall not be deemed to have breached this Protective
3    Order for disclosure(s) of the material or document prior to receiving the notice
4    designating it as Confidential or Highly Confidential – Attorneys’ Eyes Only.
5    Outside Counsel for the Parties are responsible for employing reasonable measures,
6    consistent with this Protective Order, to control duplication, distribution of and
7    access to Protected Material.
8                      c.    To the extent that any Discovery Material was produced prior to
9    the execution and entry of this Protective Order, any Party may designate any
10   portion of the Discovery Material as Confidential and/or Highly Confidential –
11   Attorneys’ Eyes Only as permitted under this Order within 45 days of the date this
12   Protective Order is entered. Until this 45-day period expires, previously disclosed
13   Discovery Material shall be deemed to be designated as Confidential.
14   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
15               11.   Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18               12.   Meet and Confer. Any challenge to a designation of Protected
19   Material under this Protective Order shall be in writing, shall be served on counsel
20   for all Parties, shall particularly identify the documents or information that the
21   Challenging Party contends should be differently designated, and shall state the
22   grounds for the objection. This written notice shall be considered initiation of the
23   dispute resolution process under Local Rule 37.1 et seq.
24               13.   If a Party retracts its confidentiality designation, or in the event that
25   such designation is deemed without effect by the Court, or the Parties agree that
26   documents or other information originally designated Confidential or Highly
27   Confidential – Attorneys’ Eyes Only need not be treated as such under this
28   Protective Order, the Producing Party shall provide a substitute of the document or
                                                                         STIPULATED PROTECTIVE ORDER
     1863554.1                                     - 11 -                CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    other information without any designation that bears a different Bates number than
2    the original document or information.
3                14.   If the Parties cannot informally resolve any dispute, a Party may apply
4    to or move the Court for a determination or order that Protected Material is not
5    entitled to such designated status and protection from disclosure. All parties shall
6    continue to afford the material in question the level of protection to which it is
7    entitled under the Producing Party’s designation until the Court rules on the
8    challenge.
9    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
10               15.   Requirements. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending, or attempting to settle this Action.
13   Protected Material shall not be used or disseminated in any other case, action, or
14   proceeding. Protected Material shall not be used for any other purpose whatsoever,
15   including without limitation, commercial, publicity, business, marketing,
16   competitive, or personal purposes without prior approval by the Designating Party
17   or Court order. Bates numbers and confidentiality designations placed on a
18   document by the Producing Party shall not be removed or altered.
19                     a.    Protected Material may be disclosed only to the categories of
20   persons and under the conditions described in this Order. When the Action has been
21   terminated, a Receiving Party must comply with the provisions of section 14 below
22   (FINAL DISPOSITION).
23                     b.    Protected Material must be stored and maintained by a
24   Receiving Party at a location and in a secure manner that ensures that access is
25   limited to the persons authorized under this Order.
26               16.   Disclosure of “Confidential” Discovery Material. Unless otherwise
27   ordered by the Court or permitted in writing by the Designating Party, a Receiving
28   Party may disclose any information or item designated “Confidential” only to:
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 12 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                     a.   the Receiving Party’s Outside Counsel;
2                     b.   the officers, directors, and employees (including In-house
3    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
4    Action;
5                     c.   Plaintiffs to this Action, including Relator, the United States,
6    and the States referenced in the Complaint. However, Plaintiffs must first sign the
7    “Acknowledgement and Agreement to Be Bound” (Exhibit A).
8                     d.   Experts (as defined in this Order) of the Receiving Party to
9    whom disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                    e.   the Court and its personnel;
12                    f.   court reporters, stenographers, videographers, and their staff;
13                    g.   professional jury or trial consultants, mock jurors, and
14   Professional Vendors to whom disclosure is reasonably necessary for this Action
15   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
16   A);
17                    h.   any person who appears on the face of the Discovery Material as
18   the author, addressee, or recipient, or who was actually involved in the preparation
19   of the Discovery Material, or who otherwise knew or possessed the Discovery
20   Material;
21                    i.   during their depositions, witnesses, and attorneys for witnesses,
22   in the Action to whom disclosure is reasonably necessary. For witnesses not
23   employed by Defendant, the witness shall sign the “Acknowledgment and
24   Agreement to Be Bound,” attached as Exhibit A hereto. Pages of transcribed
25   deposition testimony or exhibits to depositions that reveal Protected Material must
26   be separately bound by the court reporter and may not be disclosed to anyone
27   except as permitted under this Stipulated Protective Order; and
28
                                                                     STIPULATED PROTECTIVE ORDER
     1863554.1                                 - 13 -                CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                      j.    any mediator or settlement officer, and their supporting
2    personnel, mutually agreed upon by any of the parties engaged in settlement
3    discussions.
4                17.   Disclosure of “Highly Confidential – Attorneys’ Eyes Only”
5    Discovery Material. Unless otherwise ordered by the Court or permitted in writing
6    by the Designating Party, a Receiving Party may disclose any information or item
7    designated “Highly Confidential – Attorneys’ Eyes Only” only to:
8                      a.    the Receiving Party’s Outside Counsel in this Action, In-house
9    Counsel, as well as their respective employees to whom it is reasonably necessary
10   to disclose the information for this Action;
11                     b.    Experts (as defined in this Order) of the Receiving Party (i) to
12   whom disclosure is reasonably necessary for this Action, (ii) who are not a
13   Competitor of the Designating Party, and (iii) who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15                     c.    the Court and its personnel;
16                     d.    court reporters, stenographers, videographers and their staff;
17                     e.    professional jury or trial consultants, mock jurors, and
18   Professional Vendors of the Receiving Party to whom disclosure is reasonably
19   necessary for this Action and who have signed the “Acknowledgment and
20   Agreement to Be Bound” (Exhibit A);
21                     f.    any person who appears on the face of the Discovery Material as
22   the author, addressee, or recipient, or who was actually involved in the preparation
23   of the Discovery Material, or who otherwise knew or possessed the Discovery
24   Material;
25                     g.    the United States and the States referenced in the Complaint.
26                     h.    Relator, except Relator shall not have access to Highly
27   Confidential materials, or any materials derived from them (such as notes or
28   summaries) during any time that Relator is employed by a Competitor. In addition,
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 14 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    Relator must first sign the “Acknowledgement and Agreement to Be Bound”
2    (Exhibit A).
3                      i.    Defendant’s insurer(s), and personnel in Defendant’s insurance
4    department, to the extent reasonably necessary for the processing of a claim;
5                      j.    Witnesses who are employees of a Producing Party; and
6                      k.    Other deponents or witnesses who (i) the Producing Party and
7    the Receiving Party agree may be shown “Highly Confidential – Attorneys’ Eyes
8    Only” Discovery Material, (ii) sign the “Acknowledgment and Agreement to Be
9    Bound” (Exhibit A), and (iii) and do not keep copies and may not transcribe the
10   words or substance of “Highly Confidential – Attorneys’ Eyes Only” Discovery
11   Material. In the event the Producing Party and the Receiving Party cannot reach
12   agreement with respect to the witness(es) who may be shown “Highly Confidential
13   – Attorneys’ Eyes Only” Discovery Material, the Producing Party and the
14   Receiving Party may present the dispute to the Magistrate Judge in accordance with
15   Local Rule 37.
16                     l.    any mediator or settlement officer, and their supporting
17   personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19               18.   To the extent information contains “protected health information,” as
20   defined by 45 C.F.R. § 164.501, and/or “individually identifiable health
21   information,” as defined by 45 C.F.R. § 160.103, or information that is otherwise
22   protected from disclosure by the Privacy Act, 5 U.S.C. § 552a, or the Health
23   Insurance Portability and Accountability Act of 1996, Pub. L. 104-191 (“HIPAA”),
24   the parties shall treat that information in a manner consistent with applicable laws
25   or regulations.
26               19.   Prohibition on Disclosure to Competitors. Notwithstanding the
27   foregoing Paragraphs of this Section, absent a Court order or express written
28   consent from Defendant, neither Plaintiff’s Counsel nor Plaintiff shall disclose or
                                                                     STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 15 -              CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    facilitate the disclosure of Protected Material to any known Competitor of
2    Defendant. Plaintiff’s Counsel must make a full inquiry of any potential Expert or
3    consultant to determine whether he or she is a Competitor of Defendant. Before
4    Plaintiff’s Counsel may disclose Protected Material to any Expert or consultant, the
5    Expert or consultant must provide written certification that he or she is not a
6    Competitor of Defendant. Plaintiff’s Counsel need not produce such certifications
7    to Defendant, but must maintain them for the duration of the litigation so that they
8    may be submitted to the Court for in camera review in the event of a dispute
9    between the Parties. Nothing in this paragraph should be construed to limit a
10   Party’s ability to show Protected Material to any deponent, including those
11   presently, or who within the past two years were, employed by a Competitor of
12   Defendant.
13               20.   Copies of Acknowledgement and Agreement to Be Bound. Counsel
14   shall maintain the original of each such signed Acknowledgment and Agreement to
15   Be Bound for the duration of the litigation so that they may be submitted to the
16   Court for in camera review in the event of a dispute between the Parties.
17               21.   Use in Courtroom or Appellate Proceedings. Any Party intending to
18   make use of another Party’s Protected Material at or in connection with any
19   courtroom proceeding or appeal in the Action shall notify all Parties sufficiently in
20   advance to allow the Parties to meet and confer in an effort to agree upon
21   appropriate procedures to protect the Protected Material, or, if necessary, to allow
22   for a hearing on a motion to determine the appropriate procedures. This Order does
23   not govern the use of Protected Material at trial. Any use of the Protected Material
24   at trial shall be governed by the orders of the trial judge.
25   IX.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
                 PRODUCED IN OTHER LITIGATION
26
                 22.   If a Party is served with a subpoena or a court order issued in other
27
     litigation or administrative proceeding that compels disclosure of any Discovery
28
                                                                       STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 16 -                CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    Material designated in this Action as “Confidential” or “Highly Confidential –
2    Attorneys’ Eyes Only,” that Party must:
3                      a.    prior to complying with the subpoena, order, or other legal
4    demand, promptly notify in writing the Designating Party. Such notification shall
5    include a copy of the subpoena or court order;
6                      b.    promptly notify in writing the party who caused the subpoena or
7    order to issue in the other litigation or administrative proceeding that some or all of
8    the material covered by the subpoena or order is subject to this Protective Order.
9    Such notification shall include a copy of this Stipulated Protective Order; and
10                     c.    cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12               23.   If the Designating Party timely seeks a protective order, the Party
13   served with the subpoena or court order shall not produce any information
14   designated in this action as Protected Material before a determination by the court
15   from which the subpoena or order issued, unless the Party has obtained the
16   Designating Party’s permission. The Designating Party shall bear the burden and
17   expense of seeking protection in that court of its Protected Material and nothing in
18   these provisions should be construed as authorizing or encouraging a Receiving
19   Party in this Action to disobey a lawful directive from another court or agency.
20   X.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                 PRODUCED IN THIS LITIGATION
21
                 24.   The terms of this Order are applicable to information produced by a
22
     Non-Party in this Action and designated as “Confidential” or “Highly Confidential
23
     – Attorneys’ Eyes Only.” Such information produced by Non-Parties in connection
24
     with this litigation is protected by the remedies and relief provided by this Order.
25
     Nothing in these provisions should be construed as prohibiting a Non-Party from
26
     seeking additional protections.
27
28
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 17 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                25.   In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is
3    subject to an agreement with the Non-Party not to produce the Non- Party’s
4    confidential information, then the Party shall:
5                      a.    promptly notify in writing the Requesting Party and the Non-
6    Party that some or all of the information requested is subject to a confidentiality
7    agreement with a Non-Party;
8                      b.    promptly provide the Non-Party with a copy of the Stipulated
9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                     c.    make the information requested available for inspection by the
12   Non-Party, if requested.
13               26.   If the Non-Party fails to seek a protective order from this court within
14   14 days of receiving the notice and accompanying information, the Party may
15   produce the Non-Party’s confidential information responsive to the discovery
16   request. If the Non-Party timely seeks a protective order, the Party shall not produce
17   any information in its possession or control that is subject to the confidentiality
18   agreement with the Non-Party before a determination by the court. Absent a court
19   order to the contrary, the Non-Party shall bear the burden and expense of seeking
20   protection in this court of its Protected Material.
21               27.   If a Non-Party produces Discovery Material in response to a valid
22   subpoena, any Party may designate such material as “Confidential – Subject to
23   Protective Order” or “Highly Confidential – Attorneys’ Eyes Only – Subject to
24   Protective Order,” provided it qualifies for such treatment under this Protective
25   Order, notwithstanding the Non-Party’s failure to so designate.
26   XI.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27               28.   If a Receiving Party learns that, by inadvertence or otherwise, it has
28   disclosed Protected Material to any person or in any circumstance not authorized
                                                                        STIPULATED PROTECTIVE ORDER
     1863554.1                                    - 18 -                CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    under this Stipulated Protective Order, the Receiving Party must immediately (a)
2    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
3    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
4    the person or persons to whom unauthorized disclosures were made of all the terms
5    of this Order, and (d) request such person or persons to execute the
6    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
7    A.
8    XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
          PROTECTED MATERIAL
9
                 29.   Nothing in this Protective Order shall require production of
10
     information that a Party contends is protected from disclosure by the attorney-client
11
     privilege, the work product doctrine, or any other privilege or immunity.
12
                 30.   Pursuant to Federal Rule of Evidence 502, the production of a
13
     privileged or work-product-protected document does not constitute a waiver of any
14
     privilege or protection as to any portion of that document, or as to any undisclosed
15
     privileged or protected communications or information concerning the same subject
16
     matter, in this case or in any other federal or state proceeding.
17
                 31.   If a Producing Party determines that it has produced a privileged or
18
     otherwise protected document, the Producing Party shall provide written notice to
19
     each Receiving Party. This notice shall be served upon Outside Counsel for all
20
     Parties, and shall contain information sufficient to: (a) identify the document, by
21
     Bates number if applicable or by identifying information as necessary to locate the
22
     document within the materials produced; (b) identify the privilege or protection
23
     asserted; and (c) explain the basis for the invocation of the privilege or protection.
24
     The notice shall ask that Receiving Parties either return or destroy the documents
25
     identified as privileged or otherwise protected. Alternatively, the Producing Party
26
     may provide a redacted copy of the document, removing any information that is
27
28
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 19 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    considered privileged or otherwise protected, and request that the Receiving Parties
2    either destroy or return the unredacted document.
3                32.   Upon receipt of a notice described above, a Receiving Party shall
4    promptly return all copies of the privileged documents to the Producing Party or
5    destroy them, depending upon the Producing Party’s stated preference. If the
6    Receiving Party has disclosed the documents identified in the Producing Party’s
7    notice to another person or entity before receiving the notice, the Receiving Party
8    shall promptly take reasonable steps to retrieve all copies of the documents, notify
9    the person or entity to whom the documents were disclosed that the documents are
10   privileged and must not be further disclosed or used, and notify the Producing Party
11   of this disclosure and the efforts to recover the documents.
12               33.   In the event of a dispute about the Producing Party’s privilege claim,
13   the Parties must promptly meet and confer in an attempt to resolve the dispute. If
14   the Parties are unable to resolve the dispute, the Receiving Party may file a motion
15   with the Court pursuant to Fed. R. Civ. P. 26(b)(5) that encloses a copy of the
16   information that the Producing Party claims is privileged, under seal in accordance
17   with Local Rule 79-5, for a determination of the privilege claim. Until the privilege
18   dispute is resolved, the Receiving Party may retain possession of the disputed
19   document, but must sequester all copies of the document and shall not use or
20   disclose the document. In the event that the Court denies the Receiving Party’s
21   motion, the Receiving Party shall return or destroy all copies of the disputed
22   documents to the Producing Party, as requested in the Producing Party’s original
23   notice, within fifteen (15) days of the Court’s order.
24               34.   Nothing herein shall prohibit Parties from withholding from review
25   and production any document covered by any privilege or other protection.
26   XIII. FILING OR USE OF PROTECTED MATERIAL AS EVIDENCE
27               35.   Protected Material shall not be filed with the Court except as required
28   in connection with a motion or other matters pending before the Court. Protected
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 20 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    Material that must be filed with the Court unredacted shall be filed with an
2    application for leave to file it under seal pursuant to Local Rule 79-5.
3                36.   This order does not govern trial.
4                ///
5                ///
6                ///
7                ///
8                ///
9                ///
10               ///
11               ///
12               ///
13               ///
14   XIV. MISCELLANEOUS
15               37.   Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17               38.   Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in
20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective
22   Order.
23               39.   Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5.
25               40.   Right to Assert Other Objections. By stipulating to the entry of this
26   Order no Party or Non-Party waives any rights it otherwise would have to object to
27   discovery and to oppose or object to disclosing, producing, or disseminating any
28   Discovery Material on any ground not addressed in this Order. Similarly,
                                                                      STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 21 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    stipulating to the entry of this Order shall not be construed as an agreement or
2    admission by any Party as to the authenticity, competency, relevancy, or materiality
3    of any Designated Material. This Order is not intended to modify or waive the
4    provisions of the Federal Rules of Evidence, and no Party waives any right to
5    oppose or object on any ground to the use in evidence of any Protected Material.
6                41.   Counterparts. The Stipulation to this Protective Order may be
7    executed in counterparts, each of which shall be deemed an original and which
8    together shall constitute one instrument.
9    XV. FINAL DISPOSITION
10               41.   After the final disposition of this Action, as defined in paragraph 4,
11   each Receiving Party must return all Protected Material to the Producing Party or
12   destroy such material. In addition, the Receiving Party shall take adequate steps to
13   ensure that any and all electronic copies of Protected Material are deleted and
14   permanently erased from any computer or computer system on which such
15   materials were stored, except that the Receiving Party is not required to delete any
16   Protected Information on archive tapes, server back-up tapes or similar back-up
17   storage media if the Receiving Party has a data destruction policy for the backup
18   media resulting in the eventual destruction or overwriting of the electronically
19   stored information. Within 60 days of final disposition, the Receiving Party’s
20   Counsel shall notify the Producing Party that such return or destruction occurred.
21   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
22   compilations, summaries, and any other format reproducing or capturing any of the
23   Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if
25   not the same person or entity, to the Designating Party) by the 60-day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries, or any other format reproducing or
                                                                       STIPULATED PROTECTIVE ORDER
     1863554.1                                    - 22 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1    capturing any of the Protected Material. Notwithstanding this provision, Counsel
2    are entitled to retain an archival copy of all pleadings, motion papers, trial,
3    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
4    and trial exhibits, expert reports, attorney work product, and consultant and expert
5    work product, even if such materials contain Protected Material. Any such archival
6    copies that contain or constitute Protected Material remain subject to this Protective
7    Order.
8    XVI. VIOLATIONS
9                42.   Any violation of this Order may be punished by any and all
10   appropriate measures including, without limitation, contempt proceedings,
11   monetary sanctions, or other appropriate relief.
12               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13   Dated: November 27, 2019             Respectfully submitted,
14
                                          LIEFF CABRASER HEIMANN &
15                                        BERNSTEIN, LLP
16
                                          By: /s/ Nimish R. Desai
17
18                                        Nimish R. Desai (State Bar No. 244953)
                                          ndesai@lchb.com
19                                        Robert J. Nelson (State Bar No. 132797)
                                          rnelson@lchb.com
20                                        LIEFF CABRASER HEIMANN &
                                          BERNSTEIN, LLP
21                                        275 Battery Street, 29th Floor
                                          San Francisco, CA 94111-3339
22                                        Telephone: 415.956.1000
                                          Facsimile: 415.956.1008
23                                        Rachel Geman (admitted pro hac vice)
24                                        rgeman@lchb.com
                                          Katherine McBride
25                                        kmcbride@lchb.com
                                          LIEFF CABRASER HEIMANN &
26                                        BERNSTEIN, LLP
                                          250 Hudson Street, 8th Floor
27                                        New York, NY 10013-1413
                                          Telephone: 212-355-9500
28                                        Facsimile: 212-355-9592
                                                                    STIPULATED PROTECTIVE ORDER
     1863554.1                                  - 23 -              CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                                 Attorneys for Relator
2                                 Rhonda R. Trotter (State Bar No. 169241)
                                  rhonda.trotter@arnoldporter.com
3                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                  777 South Figueroa Street, 44th Floor
4                                 Los Angeles, CA 90017
                                  Telephone: (213) 243-4000
5                                 Facsimile: (213) 243-4199
6                                 Michael A. Rogoff (admitted pro hac vice)
                                  michael.rogoff@arnoldporter.com
7                                 Paula R. Ramer (admitted pro hac vice)
                                  paula.ramer@arnoldporter.com
8                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                  250 West 55th Street
9                                 New York, NY 10019
                                  Telephone: (212) 836-8000
10                                Facsimile: (212) 836-8689
11                                Jeffrey L. Handwerker (admitted pro hac vice)
                                  jeffrey.handwerker@arnoldporter.com
12                                Christian D. Sheehan (admitted pro hac vice)
                                  christian.sheehan@arnoldporter.com
13                                ARNOLD & PORTER KAYE
                                      SCHOLER LLP
14                                601 Massachusetts Avenue, NW
                                  Washington, DC 20001
15                                Telephone: (202) 942-5000
                                  Facsimile: (202) 942-5999
16
                                  Attorneys for Defendant Allergan, Inc.
17
18
19      IT IS SO ORDERED.
20
        DATED: December 3, 2019
21
                                    ____________________________________
22
                                    HON. KAREN E. SCOTT
23                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                            STIPULATED PROTECTIVE ORDER
     1863554.1                         - 24 -               CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                               UNITED STATES DISTRICT COURT
2                              CENTRAL DISTRICT OF CALIFORNIA
3
4    UNITED STATES ex rel.                          Case No. 8:18-CV-00203-JVS (KESx)
     TERRENCE BARRETT, and on
5    behalf of various States,                      EXHIBIT A TO STIPULATED
                                                    PROTECTIVE ORDER
6                         Plaintiff,
                                                    Judge:         Hon. James V. Selna
7    v.
8    ALLERGAN, INC.,
9                         Defendant.
10
11               I am aware that a Protective Order has been entered in the above-captioned
12   action. I have read the Protective Order and understand that my willful disclosure
13   of Confidential Information or Highly Confidential – Attorneys’ Eyes Only
14   Information may constitute contempt of Court and may be grounds for sanctions
15   and/or penalties, including costs related to enforcement of the Protective Order, and
16   I agree to submit to this Court’s jurisdiction for purposes of enforcement of the
17   Protective Order.
18               I agree to comply with the Protective Order and will not disclose or discuss
19   any Confidential Information or Highly Confidential – Attorneys’ Eyes Only
20   Information with any person except those persons specifically listed in the
21   Protective Order under the procedures specified therein.
22               In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury
23   under the laws of the United States of America that the foregoing is true and
24   correct.
25   Signature:                                           Dated:
26   Name (Printed):
27   Address:
28   Telephone No.:
                                                                         STIPULATED PROTECTIVE ORDER
     1863554.1                                   - 25 -                  CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
1                                           ATTESTATION
2
                 Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), the filer of this document attests
3
     that concurrence in the filing of this document has been obtained from the other
4
     signatory above.
5
6
     Dated: November 27, 2019                              /s/ Nimish R. Desai
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         STIPULATED PROTECTIVE ORDER
     1863554.1                                    - 26 -                 CASE NO. 8:18-CV-00203-JVS (KESX)


     US 167095985v1
